DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the expression “Fig. 2” is included on the Abstract page after the abstract, the abstract is required to be on a standalone page with no other text thereon.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims objected to because of the following informalities:  
In claim 5 line 4 a hyphen has been inadvertently included within the word “ex-tension”.  Similarly in claim 9 line 4 a hyphen has been included with in the word “break-thorough”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The phrase “in particular” in claim 1 line 2; claim 4, line 3: claim 5, line 5; claim 7, line 4; claim 11, line 2 and in both lines 1 and 8 of claim 13 is indefinite.    The phrase “in particular” is uncertain at each occurrence, it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
In claim 1 line 9, the phrase “the individual walls” lacks proper antecedent basis.
In claim 1 at both line 12 and line 14, the word “walls” is indefinite.  Is applicant reciting other additional walls beyond the “several walls” already recited in line 5 or is applicant referring to the same –said—walls?   Similarly in lines 19-21 of claim 1are the lateral, base and roof walls additional walls?
The phrase “in each case” in claim 1 line 13, line 14 and line 16 is considered to be indefinite.  It is unclear what structure is being described as a “case”.
In claim 2 lines 2-3 the phrase “the joint area of the two end sections facing one another” is considered to be indefinite as it lacks proper antecedent basis.  The end sections have not previously been recited as “facing one another”.

In claim 5 line 3 the phrase “hollow profiles” is considered to be indefinite.  It is unclear what structure corresponds to the expression “hollow profiles”.  Does this include the inner layer 27 and outer layer 28, see claim 6 lines 2-3?  Is there a distinction between “hollow profiles” and the term “wall” as it is used in the claims?  Likewise, see claim 8 lines 4-5 and claim 11, line 3.  Note in claim 8 line 4 the expression “hollow chamber” is recited.  Is there a structural distinction between “hollow chamber” and “hollow profiles”? 
In claim 6 lines 2-3 the phrases “the outer layer” and “the inner layer” of the individual hollow profiles lack proper antecedent basis.  Only an inner layer and outer layer of the walls in claim 1, lines 7-8 have been recited.  
Also, the phrase “said hollow profiles being arranged next to one another in transverse direction with respect to the longitudinal extension” in claim 5 lines 3-4 is indefinite.  The walls (hollow profiles) numbered 15-18 in the applicant’s disclosure are arranged next to one another along the longitudinal axis of the blank.  
The phrase “its two end sections” in claim 1 line 5 is considered indefinite.  Is applicant reciting –said-- first and second “end sections” already recited in claim 1 lines 9-10?  It is 
In claim 6 line 4 the word “preferably” is considered to be indefinite. It is unclear whether the limitations following the phrase are part of the claimed invention.    
The phrase “an inner edge region” is considered to be indefinite.  Is applicant reciting other additional edge regions or referring to –said— same previously recited “edge regions’ recited in claim 1 line 12?
In claim 9 the phrase “at least one of the lateral walls and/or in the base wall and/or in the roof wall” is considered to be indefinite.  It is unclear why the expression “and/or” is employed.  Are all the walls being claimed as suggested by “and”.  Similarly, see “and/or” in claim 10.
In claim 11 the phrase “metal material and/or a plastic material and/or a combination thereof” is considered to be indefinite.  Doesn’t the phrase “metal material and/or a plastic material” already include within its scope the combination of the metal and plastic? 
 	In claim 11 the phrase “the blank, in particular its hollow profiles” lacks proper antecedent basis.  The ”hollow profiles” of the blank have not been previously recited in the claims. 
In claim 15 the phrase “arranged at a distance thereof” is indefinite.  It is uncertain if the line is arranged at a distance from the inner layer or arranged at a distance from the outer layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ilzhoefer WO 2009149778 in view of Bruggen Surface & System Supplier GmbH DE 20 2010011050 and Leedekerken US Patent Application Publication No. 2009/0026196.
The Ilzhoefer publication disclose a one-piece fiber-reinforced plastic vehicle cabin module in figure 3 (see paragraph #48 in English translation) comprising:

several walls (22, 20, 26, 28), which at least sectionally delimit a cabin area (figure 3), wherein
the individual walls are formed of a continuous blank (12, see paragraph #48 of English  translation) with a first end section (36) and a second end section (38) arranged at a distance thereof in the longitudinal extension of the blank, wherein
at least one first lateral wall (20, 22), a base wall (24), a second lateral wall (26, 28) are provided, said walls being formed of the continuous blank,

the walls form the self-supporting structural body (52 in figure 3) in the form of a hollow body.

The Ilzhoefer publication does not provide details regarding the joint between adjacent wall sections but describes the molded blank shown in figure 1 as being “simply folded” into the 3D cabin module configuration of figure 3, see English translation at paragraph #58.  
The claimed invention is distinguishable from Ilzhoefer by its recitation of a roof wall and the walls having a flexible deformable continuous outer layer and an inner layer designed to be interrupted at their edges by a separating sections shortened with respect to the deformed outer layer.

The Ilzhoefer cabin module does not disclose a roof wall but discloses a roof area 68 where a separate roof wall is attached. 
The Leedekerken publication discloses a transportable foldable container.  The foldable container as shown in figures 4b-4e includes a base (unnumbered in figure 4b), side walls (35, 35, 35, 35) and a roof wall (36).  These walls are integrally connected by flexible hinges, see paragraph #6.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to connect, via a deformable flexible hinge, a roof wall as taught by Leedekerken to the lateral wall at the end of Ilzhoefer’ s continuous blank to simplify assembly of the cabin module.     
The Bruggen Surface &System Supplier Gmbh (herein after BSSSG) discloses a tractor trailer compartment wherein three of the trailer walls are constructed from a continuous blank (see figure 2).  The walls include a flexible joint for coupling them together at their edges 6.  The wall sections as shown in figure 3 include an inner cover layer 14 and an outer cover layer 14 wherein the outer cover layer 14 is unbroken and the inner cover 14 is interrupted and shortened. The wall sections can be deformed (folded) about the flexible outer cover to form the 3D trailer portion shown in figure 1, see paragraph 25.



In regard to claim 2 Leedekerken discloses the distal free end section of the roof 36 and the distal free end of trapezoid lateral wall 35 facing one another at one of the edge regions of the self-supporting structural body (see unfolding figure 4c and formed housing module figure 4b).

In regard to claim 3 in BSSG discloses the separating section (6) of the inner layer is oriented extending in perpendicular direction with respect to the longitudinal extension of the blank (see figure 2 in BSSG). 

In regard to claim 4 Ilzhoefer discloses walls having a slot (see paragraph 56 of Ilzhoefer English translation where the walls have a hollow profile slot formed therein), and the at least one slot (hollow portion 50, 40) is oriented extending in perpendicular direction with respect to the longitudinal extension of the blank (see perpendicular direction of 40 in figure 1of Ilzhoefer) .

In regard to claim 5 BSSSG discloses a continuous blank assembled of several hollow profiles (4, 4, 4 in figure 2 of BSSSG), said hollow profiles being arranged next to one another in transverse direction with respect to the longitudinal extension of the blank between its two end sections and being connected, in particular coupled, to one another on longitudinal sides facing one another (in BSSSG the hollow profile walls are coupled together along longitudinal sides).


In regard to claim 7 the BSSSG inner layers are designed so as to be interrupted in the separating section (see 6 in figure 3) in each case are connected to one another, in particular connected to one another in a materially bonded manner (see paragraph #28 of English translation BSSSG)  by walls arranged so as to directly follow one another in an inner edge region facing the cabin area.


In regard to claim 8 the BSSG has at least one insulation element being arranged in at least one hollow chamber formed between the outer layer and the inner layer of the hollow profile (see paragraph #28 of English translation BSSSG).



In regard to claim 10, wherein a door arrangement and/or a window arrangement and/or a shutter arrangement is provided on at least one end face of the hollow-body-shaped structural body (see widow described in paragraphs 52, 53 in English translation of Ilzhoefer)).


.



Claims 1, 5, 6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold US Patent No. 5,735,568 in view of Ilzhoefer WO 2009149778, Bruggen Surface & System Supplier GmbH DE 20 2010011050 and Leedekerken US Patent Application Publication No. 2009/0026196.
	The Arnold patent discloses a truck (see truck in column 1, lines 61-63)comprising:  
a chassis (120), a driver’s cabin (see “C” in figure 1B) and at least one cabin module (see “S” in figure 1B), an undercarriage with at least one front wheel arrangement and at least one back wheel arrangement), and a power plant (a truck by definition includes an undercarriage, power plant, and  front wheels and back wheels), the sleeper portion in described as an integral monocoque module.
and is either held on the undercarriage or mounted on the driver’s cabin thereon, in particular mounted thereon in a positively locked manner (the sleeper module is connected to the chassis frame as shown in figure 5E and to the cab  at 80, 90 as shown in figure 5D).

Claim 13 also recites “the at least one cabin module is formed as a self-supporting structural body according to claim 1”.  The limitions of claim 1 will now be addressed below all other limitations set forth in claim 13 have just been addressed immediately above. 


Ilzhoefer discloses discloses a motor vehicle cab constructed from a sell-supporting body structure (see English translation of Ilzhoefer in paragraph #8) wherein the cabin module is constructed from a continuous blank comprising
 several walls (22, 20, 26, 28), which at least sectionally delimit a cabin area (figure 3), and
the individual walls are formed of a continuous blank (12, see paragraph #48 of English  translation) with a first end section (36) and a second end section (38) arranged at a distance thereof in the longitudinal extension of the blank, wherein
at least one first lateral wall (20, 22), a base wall (24), a second lateral wall (26, 28) are provided, said walls being formed of the continuous blank,
the first end section of the blank is connected to the second end section  of the blank  in a joint area ((roof area 68 functions as a joint area between first end 36 and second end 38) , and
the walls form the self-supporting structural body (52 in figure 3) in the form of a hollow body.

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to construct Arnold’s sleeper module lateral walls and base wall from a continuous blank as taught by Ilzhoefer to simplify production of the sleeper cabin module.
The Leedekerken publication discloses a transportable foldable container.  The foldable container as shown in figures 4b-4e includes a base (unnumbered in figure 4b), side walls (35, 35, 35, 35) and a roof wall (36).  These walls are integrally connected by flexible hinges, see paragraph #6.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to connect, via a deformable flexible hinge, a roof wall as taught by Leedekerken to a lateral wall end of the continuous blank in Arnold as modified by Ilzhoefer to simplify assembly of the cabin module.     

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a flexible outer layer with a shortened inner cover layer as taught by BSSSG with Arnold as modified by Ilzhoefer and Leedekerken so that the base and lateral walls can be coupled together with an integral simple hinge-like connection (paragraph #4 of English translation BSSSG) that allows for the walls to be more quickly assembled into a cab module.

In regard to claim 14, Ilzhoefer discloses widthwise longitudinal extension of the hollow-body-shaped structural body that is oriented extending from a left side of the vehicle to a right side of the vehicle as seen in the driving direction (the two long side edges of the continuous blank 12 in Ilzhoefer form the left side and right side of the cab).

In regard to claims 5 and  6, Arnold, as seen in figure 3F, discloses a hollow profile honeycomb web at 102 between outer layer (104) and the inner layer 104) of the individual hollow profiles are in each case distanced from one another.  It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to construct each wall hollow profile of Arnold ‘s module as modified by Ilzhoefer, BSSG and Leedekerken to employ Arnold’s honeycomb web between two layers to reduce the complexity of fabrication of the module.

In regard to claim 11, Arnold discloses a base wall  formed from a composite inner layer 104 and outer layer 104 sandwiching a hollow profile  aluminum honeycomb web (see column 6 lines 28-37) blank.

In regard to claim 12, Arnold discloses a light metal (see aluminum in column 6 line 36) as the blank core material.


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold US Patent No. 5,735,568 in view of Ilzhoefer WO 2009149778, Bruggen Surface & System Supplier GmbH DE 20 2010011050 and Leedekerken US Patent Application Publication No. 2009/0026196 as applied to claim 13 above and further in view of  Gardner US Patent No. 5,628,541.
Arnold, Ilzhoefer, BSSG and Leedekerken meet the claimed limitations as applied above.
The claimed invention is distinguishable from Arnold as modified by Ilzhoefer, BSSG and Leedekerken by its recitation of a line (electrical, cable) accommodated within an inner layer and outer layer of at least one wall of the module.
Gardner discloses a mobile camper wherein electrical wiring lines in mobile campers are known to be positioned between the outside wall and inside wall, see column 7, lines 32-37.
   It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to locate electrical lines within the walls as taught by Gardner  on Arnold ‘s module as modified by Ilzhoefer, BSSG and Leedekerken to better protect the wiring from damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached USPTO Form 892 have been cited for their wall material composition and/or cabin structure.

BSSS GmbhAny inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612